Title: To Benjamin Franklin from Nicolas Moreau, 28 July 1778
From: Moreau, Nicolas
To: Franklin, Benjamin


Monseigneur
Cadiz 28 juillet 1778
La declaration que notre Roy tres Chrétien a fait faire a la Cour de Londres par son Embassadeur Monsieur Le Marquis de Noailles ou on i voit un traitté d’amitié et de commerce avec les etats unis de l’amerique septentrionale que votre Grandeur represente m’a toujours donné esperance que les Marchandises qui etoient chargée en angleterre sur les navires francois pourroient naviguer avec sureté et sans interumption. Cepandant avec peine je vois que le Navire la fortune Capitaine Y. Bertrand Kenguen sorti de londres pour cadiz portant des mdises [marchandises] pour compte de francois a qui elles sont consignés par le connoissement, le dit navire a eté pris par les americains et conduit a Boston suivant la lettre du Capitaine du Navire la fortune arrivé a Brest datté du 28 juin ecrit a Monsieur Gregoire alvares verjusti Negt Espanol dont inclus V.G. [Votre Grandeur] a la Copie. Il paroist que l’on a rendu que les deux objets la sienne et mdises apartenant a Messieurs desomberger Reiter et Compagnie qui sont allemans etabli a Cadiz. Comme il paroist par la lettre du Capitaine qu’il a eté debouté de ses demandes en reclamation dans les tribunaux inferieurs et qu’il reste notre recours au Conseil du Congré j’espere que votre Grandeur voudera bien etre mon protecteur aupres de ce Conseil pour que le montant de mes mdises me soient payé. Elles concistent en deux Caisses Bas de laine marque  lb. 1. 2. chargé a londres par Mr. joseph denison sur le Navire la fortune et ma con-signation. Ils montent a £st.391:17 i compris les frais de Chargement a Londres. Comme Votre Grandeur est protecteur de la justice entre les americains et notre Nation française je fairay la justification de la proprieté de la mdise ou elle l’ordonnera ou si Votre Grandeur veut bien me le permettre je lui envoirai les lettres et factures qui constent que la mdise est de mon Compte. J’espere que le traitté d’amitié et de commerce que vous avez signé avec sa Majeste s’etendera aussi sur ces sujets qui commercent hors du Royaume et son etablis chez les allies a qui on a rendu, ou payé le Montant de Leurs Marchandises. Je crois que la Loix doit être Egal pour les francois. J’ay l’honneur d’etre avec un tres profond Respect Monseigneur Votre tres humble et obeissant serviteur
Nicolas Moreau
 
Notation: Nicholas Moreau Cadiz 28 Juillet 1778
